Citation Nr: 0926735	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Propriety of the severance of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for headaches.

2.  Propriety of the severance of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a right elbow olecranon 
contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA),which severed 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for headaches and a right elbow disability.  

The Veteran testified at an April 2009 personal hearing held 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims file.

In light of the determination below, the Veteran's 
unadjudicated claims for increased evaluation for headaches 
and right elbow disability are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The decision granting entitlement to compensation under 
38 U.S.C.A. § 1151 for headaches was not clearly and 
unmistakably erroneous.

2.  The decision granting entitlement to compensation under 
38 U.S.C.A. § 1151 for a right elbow olecranon contusion was 
not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Severance of entitlement to compensation under 
38 U.S.C.A. § 1151 for headaches was not proper.  38 U.S.C.A. 
§§ 1151, 5107; 5109A (West 2002); 38 C.F.R. §§ 3.105(d), 
3.361 (2008).

2.  Severance of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right elbow olecranon contusion was 
not proper.  38 U.S.C.A. §§ 1151, 5107; 5109A (West 2002); 
38 C.F.R. §§ 3.105(d), 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

As the analysis of the claims regarding both headaches and 
the right elbow are identical, they are discussed together.

In June 2003, while an inpatient in the VA Medical Center 
(VAMC) Chicago's Psychosocial Residential Rehabilitation 
Treatment Program (PRRTP), the Veteran slipped and fell in 
the shower, striking his head and right elbow.

In a September 2005 rating decision, the RO granted 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for headaches and a right elbow disorder.  Compensation is 
payable under this law when the Veteran has some additional 
disability resulting from VA hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or participation in a compensated work therapy 
program, and the additional disability is caused by some 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

Law and regulations provide that VA decisions may be revised 
where clear and unmistakable error is shown in the challenged 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  A 
decision to sever benefits is, in essence, a decision to 
revise a prior decision that awarded benefits because clear 
and unmistakable error was found in that decision.  
Therefore, in order to server, VA bears the burden in proving 
that the decision that awarded the benefit was "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d).  This 
standard of proof requires that VA establish that the record 
"compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  

The Board notes that there are certain due process rights 
attached to the revision of a prior VA decision, including 60 
days notice, via a rating decision, of the proposed action 
and the opportunity for a hearing on the matter.  38 C.F.R. 
§ 3.105.  The Veteran's due process rights were respected in 
this case.  He was notified of the proposed action via an 
August 2006 letter.  He timely requested a hearing, and his 
testimony was heard in October 2006.  He was notified of the 
final action of severance in a March 2007 rating decision; 
the severance was effective from June 1, 2007.

After reviewing the September 2005 decision that granted 
entitlement to 38 U.S.C.A. § 1151 benefits for headaches and 
a right elbow disability, the Board does not find that this 
decision was clearly and unmistakably erroneous.  

In severing entitlement, the RO found in March 2007 that the 
evidence did not show that the Veteran's injuries were the 
result of VA treatment; they were instead caused by 
incidental occurrences outside the realm of medical care.  
The RO also found that no fault had been shown on the part of 
VA is causing the injury.  The fact of additional disability 
has not been disputed.  Although the September 2005 rating 
decision that granted benefits did not make specific findings 
regarding each of these items, it did cite the requirements 
under the law and regulations in granting the benefit.  
Inherently, then, the RO in 2005 found both a relationship to 
treatment for the injury and fault on the part of VA.

The Board cannot find clear and unmistakable error in those 
findings.  With regard to a finding of treatment, the Veteran 
has presented testimony that as part of the PRRTP program, 
Veteran's were required to adjust to a regimented schedule, 
including showering and attending to personal hygiene, on a 
daily basis.  Further, he stated that while an inpatient, he 
had trouble with his bowels, and often soiled himself.  
Additional showering was required to maintain cleanliness and 
health, as part of his overall care and treatment.  He in 
fact stated that he was given special permission to shower 
outside the set schedule to deal with fecal leakage and 
soiling.  In support of this, the Veteran submitted a 
statement from Dr. FJD, the head of the PRRTP, who indicated 
he recalled the Veteran's fall and that he needed frequent 
showers due to gastrointestinal problems.  

The Veteran's statements and the letter from Dr. FJD tend to 
support the contention that the showers were a necessary part 
of the Veteran's treatment and therapy.  While the RO cites 
the absence of a formal order for showers in the Veteran's 
treatment records, the Board notes that the RO failed to 
obtain any records from prior to the fall, when such orders 
would have been given.  The preponderance of the evidence, 
then, shows that showers were a part of treatment.  There is 
no error in the September 2005 conclusion on this point.

Turning to the element of VA fault, the evidence of record is 
even clearer.  Pictures submitted by the Veteran immediately 
after his fall show a tile shower stall, fronted by a 
curtain.  The floor outside the shower is also tile.  The 
Veteran also provided pictures several days after his fall, 
showing that strips of black nonslip material had been 
installed both in and in front of the shower.  He pointed out 
that VA literature for Veterans stresses such bathroom 
safety, and recommends the use of nonskid treads in showers.  
It was reasonable for VA to conclude, as it did in September 
2005, that VA had not exercised adequate care in providing a 
safe environment for the Veterans required showers.  
Therefore, the 2005 RO finding of VA fault is not clearly and 
unmistakably erroneous.

The Board stresses that in deciding whether or not to reverse 
the March 2007 decision to sever, the question is not whether 
one agrees with the conclusions of the September 2005 rating 
decision, but rather whether VA met its burden in March 2007 
of showing that the September 2005 RO conclusions could not 
be reasonably supported and hence were clearly and 
unmistakably erroneous.  Here, VA did not show clear and 
unmistakable error in the September 2005 decision awarding 
benefits, and moreover, the record appears to contain 
uncontradicted factual evidence in support of his claims.  
The Board does not find error in the 2005 decision, and sees 
no basis for the March 2007 decision to sever benefits.  The 
benefits under 38 U.S.C.A. § 1151 for headache and right 
elbow disabilities must be restored.


ORDER

Severance of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for headaches was not proper, and restoration of the 
benefit is granted.

Severance of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right elbow olecranon contusion was not proper, 
and restoration of the benefit is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


